Simmons, C. J.
1. Where two cases in favor of the same plaintiffs against dif~ ferent defendants were pending in the same court, and the issues involved in them and the evidence relative thereto were so nearly identical as to render it practicable to try the cases together before the same jury and at the same time, it was competent for the court, with the consent of counsel, to pass an order that these cases be consolidated to the extent of trying them together.
2. Such a trial having been had and a separate judgment of nonsuit having been entered up'in favor of each defendant, the plaintiffs had the right to except-separately to such judgments. Where, however, the plaintiffs brought but a-single bill of exceptions to this court and sought thereby to review both the judgments, the writ of error must be dismissed, for this court has no jurisdiction to entertain it. Western Assurance Co. v. Way, 98 Ga. 746, and cases cited; Dickey v. State, 101 Ga. 572; Erwin v. Ennis, 104 Ga. 861; Hicks v. Walker, 105 Ga. 480; Haralson County v. Pittman, 105 Ga. 513.

Writ of error dismissed.


All concurring, except Lewis, L, absent.